           Case 1:17-cr-00486-RJS Document 42 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                    No 17-cr-486 (RJS)
                 -v-
                                                                         ORDER
 KIETA ARMSTEAD,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order (Doc. No. 40), Defendant Kieta Armstead will

be presented on a violation of supervised release on July 16, 2020 at 11:00 a.m. via

videoconference. Chambers will email the parties directly with the instructions for accessing the

CourtCall videoconference system.

         Members of the public may monitor the proceedings through CourtCall’s public access

audio line by using the following credentials:

                Dial-in:              855-268-7844
                Access code:          67812309#
                PIN:                  9921299#

SO ORDERED.

Dated:          July 9, 2020
                New York, New York

                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
